Citation Nr: 1622096	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  06-36 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a higher initial disability rating for service-connected degenerative disc and joint disease of the spine; rated as 10 percent disabling prior to July 8, 2009, and rated as 20 percent disabling as of July 8, 2009. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Barry P. Allen, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2010 rating decision.  

The rating decision granted service connection for degenerative disc and joint disease of the spine, rated as 10 percent disabling, effective June 25, 2004.  The Veteran expressed disagreement with the assigned initial rating.  In December 2011, the issue was remanded by the Board for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Subsequently, the Veteran timely perfected the appeal and the issue is now before the Board.

During the pendency of the appeal, however, in May 2012, the VA Regional Office (RO) in Nashville determined that the July 2010 rating decision was clearly and unmistakably erroneous in not assigning a 20 percent disability rating as of July 8, 2009.  Although a higher rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned from the date of claim nor has the appellant withdrawn his appeal.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a hearing in August 2015 before the undersigned.  A copy of the transcript is of record.  

The record before the Board can reasonably be construed to include a request for a TDIU; however, the RO has not determined whether the Veteran meets the criteria for a TDIU. As such, the claim is remanded for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he should have been assigned a higher disability rating for his service-connected degenerative disc and joint disease of the spine throughout the appeal period.  He indicates that this condition has not been properly evaluated, and has worsened since his most recent spine examination in July 2009.  During his August 2015 hearing, he reported that the symptoms and resulting functional impairment caused by his lumbar spine disability had increased since his prior examination.  Specifically, he indicated increased difficulty with activities of daily living due to falls resulted from his gait and muscle spasms in his low back.  He also indicated that his physician had informed him that the arthritis of his back had increased in severity.  

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran's last examination of record occurred approximately seven years ago and he has subsequently provided evidence that indicates a worsening of his condition that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected lumbar spine disability should be afforded.

During his August 2015 hearing, the Veteran indicated that he has been unable to work due to his service-connected conditions, particularly his back disability.  He submitted evidence from the Social Security Administration (SSA) indicating that he had been determined disabled by SSA since December 2007 due to a primary diagnosis of "disorders of the back."  The Veteran has raised the issue of a total disability rating for compensation based on individual unemployability (TDIU); therefore, he should be provided adequate notice regarding this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Board notes that entitlement to a TDIU has not been developed or adjudicated by the AOJ.  As the evidence of record is currently unclear regarding whether the Veteran is unable to work solely due to his service-connected disabilities, the Board finds that further development is warranted prior to adjudication by the Board. 

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should contact the Veteran, and his representative, and request that he identify all sources of treatment for his service-connected conditions, including any VA or private facility from 2007 to the present.  Particularly, the AOJ should undertake the appropriate efforts to obtain and associate with the claims file any outstanding treatment records from the Knoxville VA Medical Center and the Mountain Home VA Medical Center.

2. The Veteran should also be sent a VCAA notice letter for the TDIU component of his increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.

3. After attempting to contact the Veteran and obtaining any indicated updated treatment records, the Veteran should also be scheduled for examinations to determine the current level of severity of his service-connected back disability, including evaluations of how pain from this condition limits his Veteran's range of motion, whether he requires periods of prescribed bed rest, and the severity and functional limitations caused by any associated objective neurological abnormalities.  The examiner is also describe any additional functional limitations related to falls caused by muscle spasms, an altered gait, or guarding due to the Veteran's lumbar spine disability.  

Additionally, the examiner is asked specifically provide an opinion regarding whether any diagnosed radiculopathy or erectile dysfunction is at least as likely as not due to the Veteran's service-connected lumbar spine disability. 

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.

4. After the above development has been completed, the AOJ should schedule the Veteran for a VA examination to ascertain if the aggregate effect of the Veteran's service-connected disabilities precludes him from securing and maintaining substantially gainful employment in light of his education and work history. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. The AOJ shall then take such additional development action as it deems proper with respect to the claim. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

